PER CURIAM.
This petition for writ of mandamus seeks to compel a ruling on a motion for postconviction relief. Because the circuit *891court has recently directed the state to file a response to the pending motion, the pétition for writ of mandamus is denied. See Munn v. Florida Parole Commission, 807 So.2d 783 (Fla. 1st DCA 2002) (holding that where the trial court has issued ‘ a recent order to show cause, mandamus relief was not warranted). However, we encourage the circuit court to continue its efforts to expeditiously dispose of the motion pending below. See Wilson v. State, 775 So.2d 1003 (Fla. 1st DCA 2001). ■
THOMAS, SWANSON, and MAKAR, JJ., concur.